Harry L. Conn, Superintendent of Insurance, obtained judgment against Nathan C. Hirsch in Franklin Appeals by virtue of which the affairs of Great American Life Ins. Co. were turned over to said Superintendent to manage. The bases for the judgment were insolvency, and filing of false reports- with the department.
The petition alleges the following errors m the proceeding: , , .
, , . 1. That said Court of Appeals erred m over-ruling the demurrer to said petition, to which action of the court said plaintiff duly excGpted.
2. That said judgment of the Court of Appeals should have been for the plaintiff-in-error and against the defendant-in-error.
3. That the petition filed by the defendant-in-error in the Court of Appeals should have been dismissed. . . .
. . 4. That the demurrer to said petition should be sustained.
5. For other errors apparent upon the inspection of the record and which were prejudicial to plaintiff-in-error.
A reversal of the judgment is sought in this proceeding.